Title: To James Madison from John Cotton Smith, 23 February 1804 (Abstract)
From: Smith, John Cotton
To: Madison, James


23 February 1804, “Committee-room.” “I am directed by the committee of claims to transmit to you the petition of William Eaton, late Consul at Tunis, and the documents accompanying it. The committee are strongly impressed with a belief that the case comes fairly within executive cognizance, and of course that no legislative interference can be necessary. If you entertain the same view of the subject, they will recommend it to the petitioner to withdraw his application in order that he may submit his claim to the consideration of the proper department. Should you, however, Sir, think otherwise, you will oblige the committee by communicating any further information you may possess affecting the case, together with your opinion of its merits.”
 

   
   RC (DNA: RG 59, ML). 1 p.; docketed by Wagner. Enclosures not found, but see n. 1.



   
   Eaton’s 16 Feb. 1804 petition and supporting documents are included in the 29 Feb. 1804 report of the Committee of Claims (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, pp. 299–307). The report, praising Eaton for his services but recommending that he be allowed to withdraw his petition, since his case was still being examined at the Treasury Department, was submitted to the House on 12 Mar. 1804 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 1st sess., 1167–68).


